Citation Nr: 9908547	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-08 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right clavicle, hearing loss, tinnitus and 
left eardrum perforation.

2.  Entitlement to increased evaluations for residuals of 
gunshot wounds of the chest and abdomen, each currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to March 
1969.  By rating action dated in April 1995, the Department 
of Veterans Affairs (VA) Regional Office, St. Louis, 
Missouri, granted service connection for residuals of a 
gunshot wound of the abdomen, rated 10 percent disabling and 
residuals of a gunshot wound of the chest, rated 
noncompensable.  Service connection for residuals of a 
fracture of the right clavicle, hearing loss, tinnitus, 
perforation of the left eardrum and post-traumatic stress 
disorder was denied.  The veteran appealed from the 
evaluations assigned for the gunshot wound residuals and from 
the denials of service connection.

In a March 1996 rating action, service connection was granted 
for post-traumatic stress disorder, rated 10 percent 
disabling.  Service connection was established for residuals 
of a splenectomy resulting from the gunshot wound of the 
abdomen, rated 30 percent disabling under Diagnostic 
Code 7706.  The evaluation for the gunshot wound residuals of 
the chest was increased from zero percent to 10 percent.  The 
10 percent evaluation for residuals of gunshot wound of the 
abdomen was confirmed and continued.  The denials of service 
connection for residuals of a fracture of the right clavicle, 
hearing loss, tinnitus and perforation of the left eardrum 
were confirmed and continued.  The case is now before the 
Board for appellate consideration.

For reasons which will be set forth below, appellate 
consideration of all issues except that of entitlement to 
service connection for residuals of perforation of the left 
eardrum is being deferred pending further action by the 
regional office.


FINDING OF FACT

A perforation of the veteran's left eardrum was not 
demonstrated during his active military service nor has such 
a condition been demonstrated on the recent VA ear 
examinations.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a perforation 
of the left eardrum.  38 U.S.C.A. §§ 1110, 1131 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim for service connection for residuals of a 
perforation of the left eardrum is whether he has presented 
evidence of a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal regarding that issue must fail and there is no 
duty to assist him further in the development of that claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  As will be explained below, the Board finds that that 
claim is not well grounded.

The veteran's service medical records, including the report 
of his physical examination for separation from military 
service in March 1969, do not reflect any complaints or 
findings regarding a perforation of the left eardrum.  
Clinical evaluation of the eardrums was reported to be normal 
on the physical examination for separation from service.

The veteran's initial claim for VA disability benefits was 
submitted in August 1974.  He referred to gunshot wounds of 
the stomach and chest occurring in December 1968.  There was 
no reference to a problem with an eardrum.

In November 1985, the veteran again submitted a claim for VA 
disability benefits.  He referred to a gunshot wound of the 
stomach in 1968.

The veteran was examined by the VA in January 1986.  He 
indicated that during service he had suffered a ruptured 
tympanic membrane on the left.  On examination, the ear 
canals were clear and the tympanic membranes were visualized.  
There was no evidence of any perforations or scarring from 
past perforations.  There was no discharge present.

In September 1993, the veteran submitted a claim for service 
connection for the conditions at issue.

The regional office later received a report of the veteran's 
examination at a VA medical center in January 1994.  It was 
indicated that examination showed a small, healed, 
perforation at the superoposterior quadrant of the left 
tympanic membrane.

The veteran was afforded a VA ear examination in July 1994.  
He reported pain in his ears and a continuous ringing.  He 
indicated that there was no discharge.  On examination, the 
external canals were normal.  The tympanic membranes were 
intact and there were no scars.  A tympanum-tympanogram 
showed pressure on both sides to be normal.  It was indicated 
that no active ear disease was present.  The diagnosis was 
bilateral sensorineural hearing loss and tinnitus due to the 
hearing loss.  It was indicated that no cause was seen for 
the complaint of ear pain.

During the course of a hearing on appeal conducted at the 
regional office in October 1995, the veteran related that he 
had been a diver in the Navy and while working on a propeller 
on a ship he attempted to clear his face mask and the air 
went out of his ear.  He had gone to see a corpsman and told 
him that he had perforated his eardrum.  He had been advised 
to stay out of the water for two weeks.

The veteran was again afforded a VA ear examination in 
December 1995.  He indicated he had decreased hearing 
secondary to Navy diving.  He also stated that he had 
bilateral ruptured tympanic membranes and bilateral tinnitus 
at all times.  On examination, the auricles and external 
canals were normal bilaterally.  The tympanic membranes were 
also normal bilaterally.  The tympanum was normal.  It was 
indicated that an active ear disease was not present.  A 
diagnosis of a hearing loss was made.  It was indicated that 
the physical examination was normal.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  A service connection claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

A well-grounded claim requires more that an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the 
evidence does not establish that a perforated left eardrum 
was either present during his period of active military 
service or that the veteran currently has such a condition or 
residuals of such a disorder.  Although scarring from 
perforation of the left tympanic membrane was reported on a 
January 1994 examination conducted at a VA hospital, a 
perforated left tympanic membrane or scarring therefrom was 
not shown on the VA examination conducted in January 1986 or 
on the special VA ear examinations conducted in July 1994 and 
December 1995.  In fact, it was indicated on those 
examinations that the tympanic membranes were normal without 
any scarring from a prior perforation.

Since the medical evidence does not reflect a perforated left 
eardrum during the veteran's service or the current presence 
of such a condition or residuals thereof, the Board concludes 
that the veteran has not met the initial burden of presenting 
evidence of a well-grounded claim imposed by 38 U.S.C.A. 
§ 5107.  It follows that favorable action in connection with 
his appeal for service connection for residuals of a 
perforation of the left eardrum is not in order.

Although the Board has considered and disposed of the 
veteran's claim for service connection for residuals of a 
perforation of the left eardrum on a ground different from 
that of the regional office; that is, whether the claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the regional office afforded the veteran greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  O.G.C. PREC. OP. 16-92, 57 Fed. Reg. 49,747 (1992).  
To submit a well-grounded claim, the veteran would need to 
offer competent evidence that he sustained a perforation of 
the left eardrum during service and that he currently has 
residuals of such a perforation.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for residuals of a 
perforation of the left eardrum is not established.  The 
appeal is denied to this extent.  


REMAND

The veteran's service medical records reflect that in May 
1961 he sustained an injury to his right shoulder as a result 
of an altercation.  A fracture of the clavicle was reported.  
His service medical records also reflect that in December 
1968 he sustained gunshot wounds of the chest and abdomen 
when he was shot by an individual while attending a division 
party.  The gunshot wound of the abdomen resulted in 
laceration of the splenic flexure of the colon.  The 
veteran's service medical records do not reflect any 
complaints or findings regarding a hearing loss or tinnitus.

The records from the VA medical center in January 1994 
reflect that the veteran was provided an audiological 
examination that showed a bilateral sensorineural hearing 
loss.  It was indicated that there was a configuration 
suggestive of exposure to pressure that would be consistent 
with the veteran's history as a Navy diver.

On the VA general medical examination in June 1994, 
examination of the right clavicle and right shoulder showed 
no deformity or swelling or muscle atrophy of the shoulder 
girdle.  There was some limitation of motion of the right 
shoulder.  The diagnoses included residuals of a fracture of 
the right clavicle.

On a July 1994 VA audiological examination, a bilateral 
sensorineural hearing loss was again diagnosed.

During the course of the October 1995 hearing, the veteran 
related that a portion of his kidney had been removed during 
service as a result of a gunshot wound.  He reported that he 
had also had surgery on his colon.  He reported that he had 
current problems with diarrhea and also would become 
nauseated and break out in a heavy sweat.  He reported that 
his stomach was tender.  He indicated that he had initially 
noticed having a hearing loss in the Navy and that he had a 
continuous ringing in his ears.  He related that he had been 
a loader on a 5-inch gun in service and had been exposed to 
loud noises.

The veteran was afforded a VA examination for muscles in 
December 1995.  He stated that he had "left" shoulder pain 
secondary to a fractured clavicle.  He also related that he 
had had two gunshot wounds, one to the chest and one to the 
abdomen.  Various findings were recorded on physical 
examination including some limitation of motion of the left 
shoulder.  It was indicated that an X-ray study of the left 
shoulder was normal.  An X-ray study of the right shoulder 
showed no evidence of a recent fracture or dislocation.  The 
diagnoses included left clavicular fracture.

The veteran was again afforded a VA examination for muscles 
in January 1996.  It was again indicated that he had "left" 
shoulder pain secondary to a fractured clavicle in the past 
and had gunshot wounds of the chest and abdomen.  Range of 
motion of the left shoulder was again decreased and the 
diagnoses included left clavicular fracture.  It was 
indicated that the decreased range of motion of the left 
shoulder might or might not be related to the previous 
clavicular fracture since the X-rays were normal.

The Board notes that the VA schedule for rating disabilities 
was amended with regard to muscle injuries effective in July 
1997.  The regional office has not had an opportunity to 
review and adjudicate the issue of increased ratings for the 
gunshot wound residuals according to the amended criteria.  
Where a law or regulation changes after a claim has been 
filed or reopened before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the regional office 
needs to review and adjudicate the issues of increased 
ratings for the veteran's gunshot wound residuals according 
to the amended schedular criteria, or the old criteria, 
whichever is to the advantage of the veteran.

In view of the above matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The veteran should be provided 
special orthopedic, muscle, 
gastrointestinal and audiological 
examinations in order to determine the 
nature and extent of any left clavicle 
fracture residuals, hearing loss or 
tinnitus that may now be present, as well 
as the nature and severity of the gunshot 
wound residuals of the chest and abdomen, 
including any residual disability 
involving the colon.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner 
conducting the audiological examination 
should express an opinion as to the 
etiology of any hearing loss or tinnitus 
found, including whether any such 
condition is related to the veteran's 
duties as a diver during service or 
exposure to acoustic trauma in service.  
The claims file is to be made available 
to the examiners for review prior to 
conducting the examinations.

2.  The veteran's claim should then be 
reviewed by the regional office.  In 
particular, the regional office should 
adjudicate the issue of increased ratings 
for the veteran's gunshot wound residuals 
of the abdomen and chest according to the 
amended schedular criteria, or the old 
criteria, whichever is to the advantage 
of the veteran.  If the determination 
regarding any of the remaining matters on 
appeal remains adverse to the veteran, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition regarding the remaining matters on 
appeal pending completion of the requested action

		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

